Title: To George Washington from Henry Knox, 15 October 1783
From: Knox, Henry
To: Washington, George


                        
                            Sir,
                            West point 15th October 1783.
                        
                        Yesterday I had the honor to receive your Excellency’s favor of the 8th instant. In consequence of which, and
                            one of the same date, to the Quarter Master General, we shall set to work to procure firewood for the Garrison who will
                            probably be retained here during the winter. This I propose shall be performed by the men whose times of service will
                            expire in December and January, to receive their discharges as soon as the task assigned them shall be finished. The
                            number of this description upon the returns are more than five hundred, but there are so many detached duties, sick
                            &c., I do not imagine that we shall get more than three hundred workingmen. If those should not be sufficient, we
                            might add the men whose enlistments terminate in February.
                        We have determined, upon the side of the mountain, on the road from this to murderers creek just beyond the
                            block house, as the place from which the wood may be most easily obtained, all things considered—The men will bring it to
                            the foot of the mountain, and from thence it will be transported by teams, if they can be procured. As this necessary
                            business is very arduous, I think no other stimulation to its performance, in our power to offer, will be equal to an
                            anticipated discharge. And this I hope will be conformable to your Excellencys opinion.
                        We shall place one of the Massats regiment in the Huts built last winter by Colonel Swift’s regiment. The
                            others, we hope to be able, after the wood party shall be discharged, to put in the barracks and out posts.
                        I have permitted Colonel Crane, and Lieut. Colonel Huntington to retire upon the same principles as those
                            Officers who retired last June. It was so evident, from the state of the Corps these Gentlemen were in that the service
                            could not be injured, that I did not hesitate to gratify them. It is probable that other officers, similarly
                            circumstanced, may wish to retire, particularly in the Connecticut regiment, the most of whom will be discharged soon in
                            which case, I shall consider it, conforming to your views and those of Congress to suffer them to go.
                        I enclose the weekly return of the troops. And I also enclose a return of Clothing wanted, according to the
                            returns made to me. The men are now in a wretched situation for want of warm under clothes, having only the remnants of the
                            thin overalls and waistcoats purchased by themselves last Spring.
                        The rapid advance of the winter season, will not only extremely injure their healths, but render them entirely
                            unfit for duty, except they shall be better clad.
                        Your Excellency must be so impressed with the necessity of this matter, that I need only mention it, to be
                            certain of an immediate operation of your influence to obtain a supply. I have the honor to be with great respect your
                            Excellency’s most obedient servant
                        
                            H. Knox.
                        
                    